Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 11/24/2020. 
Claims 1-24 have being cancelled, and claims 25-44 have been added per preliminary amendments filed 11/24/2020.
Claims 25-44 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over RAMASWAMY, et al. (US 2018/0092093 A1), hereinafter (“Ramaswamy”), in view of KNISELY, et al. (US 2017/0208454 A1), hereinafter (“Knisely”)

Claim 25
Ramaswamy discloses a method comprising:
establishing, at a first base station, a wireless connection in a first portion of a frequency band with a user equipment located in a first geographic area, wherein the first portion is allocated to an operator of the first base station in response to a request transmitted to a spectrum access server (SAS) (fig.1, par. 0007, a management system of the primary system informs the secondary system or a management system of the secondary system of a planned future use of a given portion of the spectrum; par. 0009, the system (secondary system) may send a request to resume the at least transmission in the first frequency band,  i.e. the secondary system must have requested the information and/or to requested to be informed with the information when available; pars. 0026-0027, the management system may comprise a first management sub-system that communicates with the first transceiving system and a second management sub-system that communicates with the one or more second transceiving systems, etc., prior to the one or more second transceiving systems ceasing at least transmission in the first 
 handing over the user equipment from the first portion to a second portion of the frequency band in response to detecting presence of an incumbent that is allocated a third portion of the frequency band for use within a second geographic area that overlaps with the first geographic area, wherein the third portion overlaps with the first portion (par. 0007, devices may be handed off to another system operating in a different portion of the spectrum prior to the secondary system muting its transmission; pars. 0018-0019, the system may comprise a third transceiving system operating in a second frequency band, wherein the third transceiving system is configured to communicate with a device using the second frequency band after the second transceiving system ceases communicating with the device and ceases at least transmission in the first frequency band, etc., the second transceiving system and the third transceiving system may be configured hand off communication with the device from the second transceiving system to the third transceiving system; also see pars. 0026-0030, wherein the first management sub-system receives the request for use of the first frequency band and sends an instruction to the second management sub-system in response, and the second management sub-system determines the one or more second transceiving systems within a coverage area of the first transceiving system and sends the request to cease at least transmission in 
The feature “wherein the second portion is allocated to the operator in response to the request transmitted to the SAS” is implicit or at least obvious in view of the teaching of Ramaswamy. In particular, Ramaswamy discloses a primary system or a management system of the primary system informs the secondary system or a management system of the secondary system of a planned future use of a given portion of the spectrum (par. 0007). Ramaswamy further discloses: the devices may be handed off to another system that is not operating in the channel that will be used by the primary system. For example, the other system may be operating in a different shared channel or may be operating in a non-shared channel such as in the licensed spectrum (par. 0046). Ramaswamy further discloses: . . . first transceiver 102 may be configured to operate in multiple frequency bands (e.g., multiple channels) such that it can continuously operate by hopping from band to band. The multiple frequency bands can be shared by the second transceivers 106 by enabling the second transceivers 106 to operate in one or more of the frequency bands that is not being occupied by the first transceiver 102 at a given period (pars. 0073-0075). That is, the shared spectrum usage information, provided by a primary spectrum management system, may include a portion of the shared spectrum that will need to be vacated in a designated area and/or during a predetermined time for exclusive use by the primary system, while other non-overlapping portions of the same shared spectrum are available for the secondary systems in the designated area during the same predetermined time period. 
The feature is further obvious in view of the teachings of Knisely. In particular, Knisely discloses method for allocating shared radio resources by a spectrum access server (SAS), including obtaining information regarding capability of different entities requesting use of the shared radio resources, estimating compatibility between the different entities based on the information, and allocating the shared radio resources to the different entities based on the estimated compatibility (par. 0008). Knisely further discloses:  Authorized shared access (ASA) allocates, to a secondary user(s), portions of spectrum that are not continuously used by an incumbent system(s). The incumbent system may be referred to as a primary licensee or a primary user that is given a primary license for a band of frequencies. The incumbent system may not use the entire frequency band in all locations and/or at all times. The secondary user may be referred to as a secondary licensee or a secondary network. Aspects of the present disclosure are directed to an ASA implementation, etc. (par. 0036). Knisely further discloses:  the capability information noted above may be obtained as part of a registration process (e.g., between one or more of the different entities (e.g., CBSDs) and the SAS) or via at least one of resource requests from radio access networks/nodes or periodic status updates from the radio access networks/nodes (par. 0056).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the spectrum management 

Claim 26
Ramaswamy as modified further teaches [T]he method of claim 25, further comprising: transmitting the request from the first base station to the SAS; and receiving information allocating the first portion and the second portion of the frequency band in response to transmitting the request. (Knisely, pars. 0056-0057, the capability information noted above may be obtained as part of a registration process (e.g., between one or more of the different entities (e.g., CBSDs) and the SAS) or via at least one of resource requests from radio access networks/nodes or periodic status updates from the radio access networks/nodes, etc., the capability information obtained, for example, via requests from radio access systems (e.g., CBSDs in the US 3.5 GHz CBRS band, but equally applicable to other share spectrum systems used in other regions) can be evaluated by the SASs against capability information supplied by other radio access nodes/networks to permit assignments of the most compatible systems on the same or adjacent channels, to 

Claim 27
Ramaswamy as modified further teaches [T]he method of claim 25, wherein the first base station provides wireless connectivity in the first portion and the second portion of the frequency band. (Ramaswamy, par. 0021, the second transceiving system and the third transceiving system may be collocated; Ramaswamy, par. 0046, a device connected to the secondary system may be simultaneously connected to another system such that the systems together service the communication needs of the device; and par. 0061, a base station may include multiple transceivers, including multiple second transceivers, that may operate in the same frequency band or different frequency bands).

Claim 28
Ramaswamy further teaches [T]he method of claim 27, wherein the operator is granted a priority access license (PAL) in the first portion of the frequency band, and wherein the operator is a general authorized access (GAA) operator in the second portion of the frequency band. (Ramaswamy, par. 0029, the first frequency band may be a RADAR frequency band and the second frequency band may be a commercial communication frequency band; also see Knisely, par. 0036, Authorized shared access (ASA) allocates, to a secondary user(s), portions of spectrum that are not continuously used by an incumbent system(s), etc.).


Ramaswamy as modified further teaches [T]he method of claim 25, wherein the first base station is collocated with a second base station that provides wireless connectivity in the second portion of the frequency band, and wherein handing over the wireless connection from the first portion to the second portion comprises handing over the wireless connection from the first base station to the second base station. (Ramaswamy, pars. 0029-0031, the second transceiving system and the third transceiving system may be collocated; also see Ramaswamy, fig.4 and pars. 0104-0105, the network controller 466 sends a command to the determined cells to vacate frequency channel f.sub.i by handing over connections with UEs 460 to target cells 476 operating in some other frequency channel f.sub.i that is different from f.sub.i. In some embodiments, the command includes identifying information for which target cell to handover to.  At step 408, source cell 456 receives the handover command from the network controller 466 and, in response, sends a handover request to one or more target cells 476, etc.).

Claim 30
Ramaswamy as modified further teaches [T]he method of claim 29, wherein the first base station provides wireless connectivity in a fourth portion of the frequency band that is allocated to the operator in response to the request transmitted to the SAS, and wherein the second base station provides wireless connectivity in a fifth portion of the frequency band is allocated to the operator in response to the request transmitted to the SAS. (Ramaswamy, par.0076, first transceiver 102 may be configured to operate in multiple frequency bands (e.g., multiple channels) such that it can continuously operate 

Claim 31
Ramaswamy further teaches [T]he method of claim 25, further comprising: interrupting the wireless connection in the first portion of the frequency band in response to handing over the user equipment to the second portion of the frequency band (Ramaswamy, fig.4 and par. 0103-0108, the base station performs Inter-Frequency Hard Handoff (IFHHO), etc.,  source cell 456 ceases transmitting (at least) in frequency f.sub.i. Source cells 456 cease transmitting in frequency f.sub.i on or before time t.sub.1--the time at which the first transceiver is scheduled to use frequency f.sub.i. Generally, source cell 456 ceases transmitting regardless of whether handover instructions have been sent to all UEs 460. As such, connections to the cellular network may be dropped for UEs 460 that do not receive a handover command prior to the source cell 456 ceasing transmission).

Claim 32
Ramaswamy does not expressly disclose [T]he method of claim 25, further comprising: reducing transmission power of the first base station in the first portion of the frequency band in response to handing over the user equipment to the second portion of the frequency band.
to permit assignments of the most compatible systems on the same or adjacent channels, to operate at higher power levels, or to be assigned to the same channels at geographic boundaries between service areas.  Conversely, radio access nodes/networks that are determined by the capability information to be less compatible (e.g., radio access nodes/networks that would interfere with each other) can be assigned to radio channels that are non-adjacent, can be provided guard bands, ordered to operate at lower power levels, or can be geographically separated from each other. (See Knisely, par. 0057; also see par. 0050; The capability information may also comprise an ability to support automatic transmit power control based on dynamically changing radio interference conditions; and par. 0071, a SAS may use the capability information, for example, as noted above, to determine whether to assign "more compatible" radio nodes/systems to common channels or neighboring channels (with zero or small guard bands) and to permit those nodes/systems to operate at higher transmit power levels).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to consider limiting the transmit power of the base station of the secondary system while vacating the portion of the shared spectrum band, as taught by Knisely, so as to enable allocations of other compatible portions of the shared spectrum band to the secondary  while considering potential interference, such as 

Claim 33
The claim represents an apparatus, e.g. base station, recited in and performing the method of claim 25. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 25 above. Ramaswamy further discloses a base station comprising a transceiver and processor as recited in the claim. See Ramaswamy, fig.9 showing second RAT transceiver 956 inherently comprising a processor.

Claim 34
The claim is rejected using the same grounds and motivation used for rejecting claim 26 above.

Claim 35
The claim is rejected using the same grounds and motivation used for rejecting claim 27 above.

Claim 36
The claim is rejected using the same grounds and motivation used for rejecting claim 28 above.



The claim is rejected using the same grounds and motivation used for rejecting claim 29 above.

Claim 38
The claim is rejected using the same grounds and motivation used for rejecting claim 30 above.

Claim 39
The claim is rejected using the same grounds and motivation used for rejecting claim 31 above.

Claim 40
The claim is rejected using the same grounds and motivation used for rejecting claim 32 above.

Claim 41
 Ramaswamy discloses a method, comprising: 
allocating, at a spectrum access server (SAS), a first portion and a second portion of a frequency band to an operator in response to receiving a request from a base station to allocate resources for wireless connectivity within a geographic area, [wherein the first portion and the second portion are separated by a frequency bandwidth that is larger than a threshold determined based on a frequency bandwidth allocated to incumbents] (fig.1, of a given portion of the spectrum; par. 0009, the system (secondary system) may send a request to resume the at least transmission in the first frequency band,  i.e. the secondary system must have requested the information and/or to requested to be informed with the information when available; also see fig.1, par. 0047 and par. 0075,  a network element called a Spectrum Resource Manager (SRM) can coordinate the spectrum occupancy of the primary system (e.g., RADAR) in time and space. The SRM can interface with the secondary systems (e.g., communications systems) via another network element called the network controller (NC) or Spectrum Access System (SAS). The SRM may provide information regarding the availability of spectrum resources to the NC, which is responsible for interference management within a geographical area. In some embodiments, etc.); and 
activating, at the SAS subsequent to allocating the first and second portions, a dynamic protection area (DPA) in response to detecting an incumbent that is allocated a third portion of the frequency band for use within the DPA (pars. 0026-0030, wherein the first management sub-system receives the request for use of the first frequency band and sends an instruction to the second management sub-system in response, and the second management sub-system determines the one or more second transceiving systems within a coverage area of the first transceiving system and sends the request to cease at least transmission in the first frequency band, etc., and after the one or more second transceiving systems cease at least transmission in the first frequency band, communicating, by a third transceiving system operating in a second frequency band, 
wherein the base station is required to vacate the first portion in response to the first portion overlapping the third portion and the geographic area overlapping the DPA (par. 0071, . system 100 is configured such that first transceiver 102 shares usage of the frequency band with one or more second transceivers 106 by sharing its schedule of use of the frequency band in advance such that one or more second transceivers 106 may vacate the shared frequency band or a portion of the shared frequency band during the period of time that the first transceiver 102 will be operating in the band).
The feature “a first portion and a second portion of a frequency band to an operator in response to receiving a request from a base station to allocate resources for wireless connectivity within a geographic area,” is implicit or at least obvious in view of the teaching of Ramaswamy. In particular, Ramaswamy discloses a primary system or a management system of the primary system informs the secondary system or a management system of the secondary system of a planned future use of a given portion of the spectrum (par. 0007). Ramaswamy further discloses: the devices may be handed off to another system that is not operating in the channel that will be used by the primary system. For example, the other system may be operating in a different shared channel or may be operating in a non-shared channel such as in the licensed spectrum (par. 0046). Ramaswamy further discloses: . . . first transceiver 102 may be configured to operate in multiple frequency bands (e.g., multiple channels) such that it can continuously The multiple frequency bands can be shared by the second transceivers 106 by enabling the second transceivers 106 to operate in one or more of the frequency bands that is not being occupied by the first transceiver 102 at a given period (pars. 0073-0075). That is, the shared spectrum usage information, provided by a primary spectrum management system, may include a portion of the shared spectrum that will need to be vacated in a designated area and/or during a predetermined time for exclusive use by the primary system, while other non-overlapping portions of the same shared spectrum are available for the secondary systems in the designated area during the same predetermined time period. 
Ramaswamy does not expressly disclose the allocated resources are based on a request from the base station.
However, Knisely discloses method for allocating shared radio resources by a spectrum access server (SAS), including obtaining information regarding capability of different entities requesting use of the shared radio resources, estimating compatibility between the different entities based on the information, and allocating the shared radio resources to the different entities based on the estimated compatibility (par. 0008). Knisely further discloses:  Authorized shared access (ASA) allocates, to a secondary user(s), portions of spectrum that are not continuously used by an incumbent system(s). The incumbent system may be referred to as a primary licensee or a primary user that is given a primary license for a band of frequencies. The incumbent system may not use the entire frequency band in all locations and/or at all times. The secondary user may be referred to as a secondary licensee or a secondary network. Aspects of the present disclosure are directed to an ASA implementation, etc. (par. 0036). Knisely further via at least one of resource requests from radio access networks/nodes or periodic status updates from the radio access networks/nodes (par. 0056).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the spectrum management system of Ramaswamy to include a spectrum access  server that includes plurality of licensed bands, Licensed Shared bands, authorized shared bands, etc., and related designated use area/zones and other use conditions, such as time, power level, etc., and further associated means for receiving and responding to spectrum usage requests from participating mobile network operators, as taught by Knisely, so as to provide a comprehensive system that provide access to, and use of, broad types of spectrum bands and thereby increases system capacity to meet  increasing traffic demand for existing and the new communications technologies , as suggested by Knisely. See Knisely, par. 0005. 
Ramaswamy also does not expressly disclose “wherein the first portion and the second portion are separated by a frequency bandwidth that is larger than a threshold determined based on a frequency bandwidth allocated to incumbents”
However, Knisley discloses: There are several methods that the incumbent network controller 312 can use to provide this information to the ASA controller 302. In one configuration, the incumbent network controller 312 provides a set of exclusion zones and/or exclusion times to the ASA controller 302. In another configuration, the incumbent network controller 312 specifies a threshold for allowed interference at a set of locations. The threshold for allowed interference may be referred to as incumbent protection information. In this configuration, the incumbent protection information is transmitted to the ASA controller 302 over an ASA-1 interface 316. Incumbent protection information may be stored by the ASA controller 302 in a database 306 (par. 0039). Knisely further discloses: the capability information obtained, for example, via requests from radio access systems (e.g., CBSDs in the US 3.5 GHz CBRS band, but equally applicable to other share spectrum systems used in other regions) can be evaluated by the SASs against capability information supplied by other radio access nodes/networks to permit assignments of the most compatible systems on the same or adjacent channels, to operate at higher power levels, or to be assigned to the same channels at geographic boundaries between service areas.  Conversely, radio access nodes/networks that are determined by the capability information to be less compatible (e.g., radio access nodes/networks that would interfere with each other) can be assigned to radio channels that are non-adjacent, can be provided guard bands, ordered to operate at lower power levels, or can be geographically separated from each other. (See Knisely, par. 0057; also see par. 0050; The capability information may also comprise an ability to support automatic transmit power control based on dynamically changing radio interference conditions; and par. 0071, a SAS may use the capability information, for example, as noted above, to determine whether to assign "more compatible" radio nodes/systems to common channels or neighboring channels (with zero or small guard bands) and to permit those nodes/systems to operate at higher transmit power levels). Knisely further discloses 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to consider interference between different 

Claim 42
Ramaswamy as modified further teaches [T]he method of claim 41, wherein allocating the first portion and the second portion of the frequency band comprises granting the operator a priority access license (PAL) in the first portion of the frequency band. (Ramaswamy, par. 0029, the first frequency band may be a RADAR frequency band and the second frequency band may be a commercial communication frequency band; also see Knisely, par. 0036, Authorized shared access (ASA) allocates, to a secondary user(s), portions of spectrum that are not continuously used by an incumbent system(s), etc.).

Claim 43
Ramaswamy as modified further teaches [T]he method of claim 41, further comprising: allocating, at the SAS, a fourth portion and a fifth portion of the frequency band to the operator in response to receiving the request, and wherein the fourth and fifth portions of the frequency band are separated by a frequency bandwidth that is larger than to permit assignments of the most compatible systems on the same or adjacent channels, to operate at higher power levels, or to be assigned to the same channels at geographic boundaries between service areas.  Conversely, radio access nodes/networks that are determined by the capability information to be less compatible (e.g., radio access nodes/networks that would interfere with each other) can be assigned to radio channels that are non-adjacent, can be provided guard bands, ordered to operate at lower power levels, or can be geographically separated from each other).

Ramaswamy further discloses [T]he method of claim 43, further comprising: granting a plurality of priority access licenses (PALs) to the operator for different portions of the frequency band, wherein the plurality of PALs is distributed among a plurality of base stations operated by the operator (Ramaswamy, par. 0046, the devices may be handed off to another system that is not operating in the channel that will be used by the primary system. For example, the other system may be operating in a different shared channel or may be operating in a non-shared channel such as in the licensed spectrum).
Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
YRJOLO, et al. (US 20170170888 A1). See abstract, a method, including obtaining, by a network apparatus, antenna sensing information with respect to signals received by a base station operating under a shared access-system which allows a licensee system to apply at least a part of an shared access spectrum which is currently unused by an incumbent system; detecting, on the basis of the antenna sensing information, that at least one device of the incumbent system is communicating on the shared access spectrum in the coverage area of the base station, etc. Also see pars. 0061-0064, . .  . zones, where spectrum use under the LSA/ASA is not allowed, may be defined by geographical area, time and/or transmitter/receiver characteristics. Therefore, the licensee users 109 may need to leave the LSA/ASA spectrum. Such vacating of the LSA/ASA spectrum may require that when the granted time period for the operation in the LSA/ASA band expires, the RAN of the MNO 108 may be responsible for ensuring that Inter-Frequency Handover procedures: The RAN initiates handover procedures to transfer user terminals 109 in connected mode back to the underlying licensed band.
Therefore, YRJOLO , alone or combined with Knisely using the same motivation, also reads at least on all of the present independent claims.
Markwart, et al. (US 2016/0066192 A1). See abstract: A requesting element such as a base station requests authorization for use of shared spectrum resources for one or more base stations. The request suitably includes identification of the cell or cells and the requested resources. A granting element determines if authorization can be granted and sends an authorization acceptance message specifying a grant time or an authorization rejection message specifying a wait time. Also see figs. 2-3 and associated text providing details of the request and grant operations.
Therefore, Markwart, et al. may also be combined with Ramaswamy using he same motivation and thereby reads at least on claims 25-40.
YRLOLO, et al. and Markwart, et al. are provided in the IDS filed 01/28/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641